        Case 1:02-cr-00743-CM Document 433 Filed 12/23/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA          )
                                  )
      VS.                         )
                                  )     No. 1:02 CR 743-7
                                  )             SUPPLEMENTAL
                                  )            RESPONSE TO GOVERNMENT
PETER GOTTI,                      )                       FILING
                                  )
             Defendant            )

      The defendant Peter Gotti, by his counsel, respectfully shows the Court that:

      1. On December 23, 2019 Peter Gotti told his son on the phone that “the judge

          called the warden and I am going to be released.”

      2. This simply illustrates how much his dementia has overtaken reality.

      3. It is unlikely to improve. The undersigned counsel has noticed a remarkable

          decline over the past seven months.

      For all the above reasons and those set forth in the pending motion, and our

previous filings, we continue to pray the Court for the compassionate release of Peter

Gotti under the First Step Act.




                                        Respectfully submitted,

                                        /s/ James B. Craven III
                                        James B. Craven III
                                        NC State Bar 997
                                        Attorney for the Defendant Peter Gotti
                                        P.O. Box 1366
                                        Durham, NC 27702
                                        (919)688-8295
                                        JBC64@MINDSPRING.COM



                                                                                      1
  Case 1:02-cr-00743-CM Document 433 Filed 12/23/19 Page 2 of 2




                      CERTIFICATE OF SERVICE

I have this day served Government counsel electronically:

Jun Xiang, Esquire
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
Jun.Xiang@usdoj.gov

This 23rd day of December 2019.
                                       /s/ James B. Craven III
                                       James B. Craven III




                                                                  2
